Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/02/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oji (US 2013/0192731 A1) with supporting evidence from Yinming (CN203418936) and Fujioka (US 2016/0361953 A1) and further in view of Okubo (JP2005238905 A). 
Regarding claims 1 and 17, Oji, depicts a pneumatic tire comprising: four or more circumferential main grooves (3). Figure 1 further depicts four or more rows of land portions defined by the circumferential main grooves: wherein the circumferential main grooves disposed on a left and right on outermost sides in a tire lateral direction are defined as 
Although Oji is silent to the dimensions of the grooves, one ordinary skill in the art would look to conventional art to determine the standard ranges uses for the width and depths of the grooves. Analogous art, Yinming, who also depicts fiver or more main grooves with through lug grooves with step like shapes, discloses main grooves with a width of 9-12 mm and a depth of 9-11 mm [0045] and lateral grooves with groove width of 7-12 mm [0045]. Additionally, analogous art, Fujioka, who also depicts lug grooves that have step-like shapes, discloses lug grooves with depth greater than 3.0 mm in table 1. Yinming’s and Fujioka’s ranges overlap with Applicant’s claimed ranges. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated four or more circumferential main grooves with a width of 5.0 or greater and depth of 7.5 mm or greater and the first and second through lug grooves with a groove width of 2.0 or greater and depth of 3.0 mm or greater since it conventionally known in the tire art.  Furthermore, "a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Oji is also silent to the crossing angles of the first and second through lug grooves. Analogous through lug groove art, Okubo, discloses the tilt angle α of the first lug grooves 18 relative to the circumferential direction is between or equal to 45° and 80°. The tilt angle β of the second lug grooves 20 relative to the circumferential direction is between or equal to 30° and 75° [abstract]. Therefore the different between the first through lug groove and the second through lug groove is 15-35 degrees, which overlaps Applicant’s claimed range of the crossing angle of the first through lug groove and the crossing angle of the second through lug groove have a relationship such that the difference between the two is between 10-50 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a difference between the first through lug groove and the crossing angle of the second through lug groove have a relationship such that the difference between the two is between 10-50 degrees, as taught by Okubo, into the tire taught by Oji for the benefit of excellent in stillness and drainage [abstract].
Regarding claims 2-3, Oji’s figure 1 depicts the first through lug grooves and the second through lug grooves are alternately disposed in the tire circumferential direction and the first through lug grooves and the second through lug grooves intersect the outermost circumferential main groove from a same tire circumferential direction. 
Regarding claim 4, Okubo depicts the opening width with respect to the outermost circumferential main groove of the first through lug groove is less than an opening width with respect to the outermost circumferential main groove of the second through lug grooves, wherein a crossing angle of the first through lug groove is larger than a crossing angle of the second through lug grooves in figure 1. Okubo further discloses when the width of the second 
Regarding claims 6-7, Oji’s figure 2 delineates the first through lug grooves and the second through lug grooves each having a shape obtained  by increasing a groove width toward a tire ground contact edge and the blocks formed by the first through lug grooves and the second through lug grooves having different shapes. 
Regarding claim 8, Oji’s figure 2 depicts the inclination angle of the first through lug groove as a whole with respect to the tire lateral direction, and the inclination of the second through lug groove as a whole with respect to the tire lateral direction are mutually different. 
Regarding claim 9, Oji’s figure 2 depicts the shoulder land portion comprises a through lug groove that extends through the shoulder land portion in the tire lateral direction and the first through lug groove and the second through lug groove of the second land portion, the through lug groove of the shoulder land portion opens to the outermost circumferential main groove at different positons in the tire circumferential direction 

Claims 10-11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oji (US 2013/0192731 A1) with supporting evidence from Yinming (CN203418936) and Fujioka (US 2016/0361953 A1) and further in view of Okubo (JP2005238905 A) and further in view of Kimishima (US 2003/0226629 A1). 
As for claim 10, Oji depicts the shoulder land portion comprises a through lug groove that extends through the shoulder land portion in the tire lateral direction but does not explicitly disclose the through lug groove of the shoulder land portion inclines in an opposite 
Regarding claim 11,  Oji depicts in figure 1 and Kimishima depicts in figures 1 and 2a, the shoulder land portion comprises at least one groove wall provided with a bent portion having a step-like shape that bends in the tire circumferential direction. 
Regarding claim 15, Oji is silent to a distance De in the tire lateral direction between the edge portion of the two types of blocks of the second land portion and the pair of edge portions of the blocks of the shoulder land portion. One ordinary skill in the art would look to conventionally used distances of offset circumferential main grooves. Analogous art, Kimishima, delineates offset main circumferential groove formed by lug grooves in both the second land portion and the shoulder land portion. The groove width W4 of the circumferential main groove is 7.0 to 9.5 mm [0021]. This gives a De_max/De_min as 1.35 which falls into the range, 1.20 < De_max/De_min < 1.80. It would have been obvious to one having ordinary skill in the art 
Regarding claim 16, Oji, depicts a pneumatic tire comprising: four or more circumferential main grooves (3). Figure 1 further depicts four or more rows of land portions defined by the circumferential main grooves: wherein the circumferential main grooves disposed on a left and right on outermost sides in a tire lateral direction are defined as outermost circumferential main grooves, the land portions disposed on the left and right on the outermost sides in the tire lateral direction are defined as shoulder land portions, and the land portions disposed on the left and right in second rows form the outer sides in the tire lateral directions are defined as second land portions. 
Although Oji is silent to the dimensions of the grooves, one ordinary skill in the art would look to conventional art to determine the standard ranges uses for the width and depths of the grooves. Analogous art, Yinming, who also depicts fiver or more main grooves with through lug grooves with step like shapes, discloses main grooves with a width of 9-12 mm and a depth of 9-11 mm [0045] and lateral grooves with groove width of 7-12 mm [0045]. Additionally, analogous art, Fujioka, who also depicts lug grooves that have step-like shapes, discloses lug grooves with depth greater than 3.0 mm in table 1. Yinming’s and Fujioka’s ranges overlap with Applicant’s claimed ranges. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated four or more 
Oji is also silent to the crossing angles of the first and second through lug grooves. Analogous through lug groove art, Okubo, discloses the tilt angle α of the first lug grooves 18 relative to the circumferential direction is between or equal to 45° and 80°. The tilt angle β of the second lug grooves 20 relative to the circumferential direction is between or equal to 30° and 75° [abstract]. Therefore, the first through lug grooves and the second through lug grooves interest the outermost circumferential main grooves at different crossing angles. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a difference between the first through lug groove and the crossing angle of the second through lug groove having a different cross angle as taught by Okubo, into the tire taught by Oji for the benefit of excellent in stillness an drainage [abstract].
Oji depicts the shoulder land portion comprises a through lug groove that extends through the shoulder land portion in the tire lateral direction but does not explicitly disclose the through lug groove of the shoulder land portion inclines in an opposite direction in the tire lateral direction from an inclination direction of the first through lug groove and the second through lug groove of the second land portion. Analogous lug groove art, Kimishima, depicts the through lug groove of the shoulder land portion inclines in an opposite direction, when 
Regarding claim 18, Kimishima depicts the number of pitches of the through lug groove (3 lug groove +1/2 lug groove on top +1/2 lug groove on bottom = total of 4 lug grooves) of the shoulder land portion is twice a number of pitches of the first through lug groove (2 lug grooves). 

15.	Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Oji (US 2013/0192731 A1) with supporting evidence from Yinming (CN203418936) and Fujioka (US 2016/0361953 A1) and further in view of Okubo (JP2005238905 A) and further in view of Sasaki (US 2016/0152092). 
16.	Oji’s figure 2 depicts the second land portion comprises two types of blocks defined by the first through lug groove and the second through lug groove adjacent to each other, the two types of blocks of the second land portion are disposed so that edge portions on the an outermost circumferential main groove side are mutually offset in the tire lateral direction, the shoulder land portion comprises through lug grooves that extend through the shoulder land 
17.	Although Oji is silent to the second non through lug groove, analogous block art, Sasaki, depicts alternating first through lug groove (31) and second non-through lug groove (32) in the shoulder land portion in figure 1. Sasaki discloses the first through lug groove has the advantage of providing higher drainage capability [0059] and the second non through lug groove (32) contributes to enhancing steering stability while suppressing uneven wear of the inner shoulder land section [0060]. Furthermore, Sasaki depicts the groove width of an opening portion with respect to the circumferential main groove of the through lug groove of the shoulder land portion is greater than the groove width of the opening portion of the non through lug groove. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the shoulder lateral grooves taught by Oji to incorporated alternating first through lug groove and a second non through lug groove to provide higher drainage capability while enhancing steering stability and suppressing uneven wear.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oji (US 2013/0192731 A1) with supporting evidence from Yinming (CN203418936) and Fujioka (US 2016/0361953 A1) and further in view of Okubo (JP2005238905 A) and Kimishima (US 2003/0226629 A1), and further in view of Sasaki (US 2016/0152092).
Oji doesn’t explicitly disclose each of the blocks of the shoulder land portion includes one non-through lug groove and the non-through lug groove opens to the circumferential main . 
Response to Arguments
Applicant's arguments filed 5/03/2021 have been fully considered but they are not persuasive. 
Applicant argues Oji fails to teach Applicant’s newly amended claim. However, in light of the new reference, Okubo (JP2005238905 A), Applicant’s arguments are moot since Okubo, discloses the tilt angle α of the first lug grooves 18 relative to the circumferential direction is between or equal to 45° and 80°. The tilt angle β of the second lug grooves 20 relative to the circumferential direction is between or equal to 30° and 75° [abstract]. Therefore the different between the first through lug groove and the second through lug groove is 15-35 degrees, 
As for claim 10,  lug groove art, Kimishima, depicts the through lug groove of the shoulder land portion inclines in an opposite direction in the tire lateral direction from an inclination direction of the first through lug groove sand the second through lug grooves of the second land portion in figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749